CYIOS Corporation 1300 Pennsylvania Avenue, Suite 700 Washington, DC20004 August 31, 2009 Securities and Exchange Commission treet NE Washington, D.C.20549-7010 Attn: William H. Thompson, Branch Chief Division of Corporation Finance Re: CYIOS Corporation Form 10-KSB for Fiscal Year Ended December 31, 2007, filed March 31, 2008 Form 10-Q for Fiscal Quarter Ended June 30, 2008, filed August 14, 2008 Form 10-Q for Fiscal Quarter Ended March 31, 2009, filed May 14, 2009 File No. 0-27243 Dear Mr. Thompson: Thank you for your comment letter dated July 29, 2009 (the “Comment Letter”), with respect to the above-captioned Annual Report on Form 10-KSB for the fiscal year ended December 31, 2007 (the “Form 10-KSB”), the Form 10-QSB for the period ended March 31, 2008 (the “Form 10-QSB”), the Form 10-Q for the period ended June 30, 2008 (the “Form 10-Q”) and the Form 10-Q for the period ended March 31, 2009 (the Form “10-Q”).We are prepared to file our amended Form 10-KSB/A for the year ended December 31, 2007 and the forms 10-Q/A for the quarters ended March 31, 2008, June 30, 2008, September 30, 2008 and March 31, 2009 of CYIOS Corporation (the “Company”) which incorporate the responses to your comments, but we first wanted to send marked copies of the amendments and disclosures to the Commission for review. The responses to your comments are numbered to match the comments provided in the comment letter and begin on the following pages: 1 Securities and Exchange Commission August 31, 2009 Form 10-KSB for Fiscal Year Ended December 31, 2007 Note H—Stock Options and Warrants 1. Please address the following additional items related to you response to comment one in our letter dated May 28, 2009: Response 1a:We revised our disclosures to provide a description of vesting to include that all options were vested immediately upon grant; we included the weighted average exercise price per share for options outstanding at the beginning and end of the year; we provided a description of the method used during the year to calculate the fair value of shares vested during the year; we disclosed the amount of cash received from the exercise of share options (all options are exercised immediately upon grant) and similar instruments granted under share-based payment arrangements and the tax benefits realized.Please note that all shares are fully vested upon grant and all options are exercised upon grant.We revised Form 10-KSB to reflect these changes. Response 1b:The method used to estimate the fair value of the stock was the value of the stock at grant date because as soon as the options are granted the options are exercised.Hence the option immediately becomes a share.The need to use the
